

116 HR 199 IH: Stop Congressional Retirees Accessing Perks Act
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 199IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Norman introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committees on Oversight and Reform, and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo terminate certain lifetime benefits provided to former Members of Congress, and for other purposes. 
1.Short titleThis Act may be cited as the Stop Congressional Retirees Accessing Perks Act or the SCRAP Act. 2.Prohibiting payment of gratuities to survivors of members of Congress (a)Prohibition (1)In generalNo payment may be made from the applicable accounts of the House of Representatives, the contingent fund of the Senate, or any other appropriated funds for a death gratuity payment to the widow, widower, or heirs-at-law of any Member of Congress who dies after the commencement of the Congress to which the Member has been elected. 
(2)Waiver authorityThe Speaker and the Minority Leader of the House of Representatives may jointly, on a case-by-case basis, grant a waiver of paragraph (1) with respect to the payment of a death gratuity described in such paragraph. (b)No effect on other payments to survivorsNothing in subsection (a) shall be construed to prohibit or affect the payment to any individual of any unpaid balance or salary or other sums due to a Member of Congress who dies after the commencement of the Congress to which the Member has been elected. 
(c)DefinitionFor purposes of this section, a Member of Congress means a Senator or a Representative in, or Delegate or Resident Commissioner to, the Congress. (d)Effective dateThis section shall apply with respect to any death occurring during the One Hundred Seventeenth Congress or any succeeding Congress. 
3.Termination of benefits under Federal retirement programs 
(a)Termination of retirement coverage of Members of Congress under Federal Employees’ Retirement System 
(1)In generalSubchapter II of chapter 84 of title 5, United States Code, is amended by inserting after section 8425 the following:  8425a.Termination of further retirement coverage of Members of Congress (a)In generalNotwithstanding any other provision of this chapter, effective as of the first day of the One Hundred Seventeenth Congress— 
(1)in the case of an individual who first becomes a Member before such day and who, on such first day, has served as a Member for a period of 10 years (consecutively or nonconsecutively) or less— (A)such Member shall not be subject to this chapter for any further period of time after such day; and 
(B)no further Government contributions or deductions from basic pay may be made with respect to such Member for deposit in the Treasury of the United States to the credit of the Fund; and (2)in the case of an individual who first becomes a Member on or after such day— 
(A)such Member shall not be subject to this chapter; and (B)no Government contributions or deductions from basic pay may be made with respect to such Member for deposit in the Treasury of the United States to the credit of the Fund. 
(b)Prior rights not affectedNothing in subsection (a) shall be considered to nullify, modify, or otherwise affect any right, entitlement, or benefit under this chapter with respect to any Member covering any period prior to the first day of the One Hundred Seventeenth Congress. (c)Right To participate in Thrift Savings Plan not affectedNothing in subsection (a) or (b) shall affect the eligibility of a Member to participate in the Thrift Savings Plan in accordance with otherwise applicable provisions of law. 
(d)Regulations 
(1)In generalAny regulations necessary to carry out this section may— (A)except with respect to matters under subparagraph (B), be prescribed by the Director of the Office of Personnel Management; and 
(B)with respect to matters relating to the Thrift Savings Plan, be prescribed by the Executive Director (as defined by section 8401(13)). (2)RefundsNotwithstanding subsection (b), the regulations under paragraph (1)(A) shall, in the case of a Member who has not completed at least 5 years of civilian service as of the first day of the One Hundred Seventeenth Congress, provide that the lump-sum credit shall be payable to such Member to the same extent and in the same manner as if such Member satisfied paragraphs (1) through (4) of section 8424(a) as of such day. 
(e)ExclusionsFor purposes of this section, the term Member does not include the Vice President.. (2)Clerical amendmentThe table of sections at the beginning of chapter 84 of title 5, United States Code, is amended by inserting after the item relating to section 8425 the following: 
 
 
8425a. Termination of further retirement coverage of Members of Congress.. 
(b)Termination of former Member participation in the Federal Employees Health Benefits Program 
(1)In generalNotwithstanding any other provision of law, an individual who serves as a Member of Congress shall not be eligible to enroll in, or receive health benefits under, the Federal Employees Health Benefits Program under chapter 89 of title 5, United States Code, including the dental and vision benefits provided under chapters 89A and 89B of such title, as an annuitant on the basis of service as a Member of Congress. Nothing in the previous sentence may be construed to prohibit an individual from enrolling in or receiving health benefits under such Program as an annuitant on the basis of the individual’s creditable service under title 5, United States Code, in a position other than as a Member of Congress. (2)Definition of Member of CongressThe term Member of Congress has the meaning given that term in section 2106 of title 5, United States Code, but does not include the Vice President. 
(3)ApplicationThis subsection shall apply with respect to an individual who— (A)serves as a Member of Congress during the One Hundred Seventeenth Congress or any succeeding Congress; and 
(B)on the date that such service commences in the applicable Congress, has served as a Member for a period of 10 years (consecutively or nonconsecutively) or less. 4.Benefits and services provided to former Members of the House of Representatives (a)Benefits and services describedThe House of Representatives may not make any of the following benefits and services available to an individual who becomes a former Member of the House (except to the extent such benefits and services are made available to members of the public) and who is a registered lobbyist under the Lobbying Disclosure Act of 1995: 
(1)Access to the Hall of the House. (2)Access to athletic facilities and other facilities available for the use of Members of the House. 
(3)Access to the Members’ Dining Room located in the House of Representatives wing of the United States Capitol. (4)Access to parking spaces. 
(5)Access to material from the House document room. (6)Use of the collections in the House Legislative Resource Center without borrowing privileges. 
(b)Waiver authority 
(1)Authority to waive elimination of benefit or serviceThe Speaker and the Minority Leader of the House of Representatives may jointly, on a case-by-case basis, grant a waiver of subsection (a) with respect to a former Member of the House and a benefit or service described in such subsection. (2)Publication in Congressional RecordIf the Speaker and the Minority Leader jointly grant a waiver under paragraph (1) to make a benefit or service available to a former Member, the Speaker and Minority Leader shall, not later than 24 hours after the waiver is granted, caused to have published in the Congressional Record a statement identifying the former Member and the benefit or service involved. 
5.Rule of constructionNothing in this Act or any amendment made by this Act may be construed to prohibit a former Member of Congress from interacting with Members of Congress to the extent permitted under law. 6.DefinitionIn this Act, the term Member of Congress means a Senator or a Representative in, or Delegate or Resident Commissioner to, the Congress. 
